Citation Nr: 1605110	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder to include lumbar stenosis with radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from December 1994 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board acknowledges that the RO appears to have made an implicit determination that new and material evidence has been received in that it addressed the merits of the underlying service connection claim in the March 2014 Statement of the Case (SOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  Service connection was previously denied for the Veteran's lumbar spine disorder by an August 2007 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

2.  The evidence received since the last prior denial of service connection for a lumbar spine disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed his current lumbar spine disorder during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a lumbar spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for a grant of service connection for the Veteran's current lumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, service connection was previously denied for the Veteran's lumbar spine disorder by an August 2007 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  In fact, no communication from the Veteran regarding this claim appears to be of record until his January 2012 request to reopen.  Moreover, it does not appear that new and material evidence was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, the Board concludes that the August 2007 rating decision's denial of service connection for the Veteran's lumbar spine disorder is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the evidence of record at the time of the August 2007 rating decision includes statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 2007.

The Veteran's service treatment records reflect his spine was clinically evaluated as normal on his August 1994 enlistment examination, and that he indicated no recurrent back pain on the concurrent Report of Medical History.  He was subsequently treated for low back problems to include in July 1995.  He initially reported lower back pain of 2 days duration that was assessed as lower back strain.  His complaints were also assessed as mechanical back pain.  His spine was clinically evaluated as normal on his October 1998 separation examination.  Nevertheless, he did indicate recurrent back pain on the concurrent Report of Medical History; and there as a notation of low back pain with heavy lifting.  

The Veteran's post-service medical records reflect, in part, treatment for a lumbar spine disorder to include surgery in 2005.  Findings include lumbar stenosis, degenerative disc disease L5-S1, and associated radiculopathy.  However, these records indicate treatment began after a work-related back injury in May 2005.  

The August 2007 rating decision denied service connection for lumbar stenosis with radiculopathy finding that while the Veteran had occasional back pain when performing heavy lifting while in service, other evidence demonstrated that his lumbar stenosis with radiculopathy was due to traumatic injury that was unrelated to his complaints in service.

The evidence added to the record since the August 2007 rating decision includes additional statements from the Veteran, his August 2015 hearing testimony, and post-service medical records which cover a period through 2014.  In pertinent part, the Board notes that in his statements and hearing testimony the Veteran provided details regarding the history of his lumbar spine disorder that were not advanced at the time of the prior denial.  For example, at his August 2015 hearing he indicated he has had recurrent low back pain since his active service, but did not seek medical treatment for years as he could not afford it.  The Veteran is competent, as a lay person, to describe such symptomatology.  See Layno, supra.  The Board also notes this is consistent with the fact he reported recurrent back pain at the time of his separation from service examination.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for a lumbar spine disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

The Board notes that the Veteran was accorded a VA examination in August 2013, with a January 2014 addendum/supplemental opinion against his current lumbar spine disorder being etiologically linked to service.  However, it does not appear the examiner took into account the Veteran's report of recurrent back pain since service, and that he did not seek medical treatment prior to 2005 because he could not afford it.  The Board has found this account to be credible.  Moreover, nothing in the record, to include the records associated with the 2005 work-related back injury, which explicitly refutes the Veteran's account of recurrent back pain since his active service.  Consequently, even though the post-service injury may have had some effect on the current nature and severity of the Veteran's current lumbar spine disorder, given his competent and credible account of recurrent back pain since service it would appear it originally developed during his active service.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Based on the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed his current lumbar spine disorder during his active service.  Therefore, service connection is warranted for this disability.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a lumbar spine disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for the Veteran's lumbar disc disease with radiculopathy is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


